Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant’s amendment and reply of May 21, 2021.  Claims 1, 11 and 13 are amended.  Claims 10, 12, 16-20 are cancelled.  Claims 21-22 are newly added.  Claims 1-9, 11, 13-15 and 21-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 21, 2021, with respect to the rejection of claims 1-11, 13-20 under 35 U.S.C. 103 as being unpatentable over Jorgensen, US 2015/0066033 A1 (“Jorgensen”) in view of Smith et al, US 2019/0038305 A1 (“Smith”) have been fully considered and are persuasive in combination with the amendments to the claims.  The rejections of claims 1-11, 13-20 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record Jorgensen and Smith and the other prior art made of record fails to disclose:
In regards to claim 1: the combination of features as claimed and in particular wherein the tool portion of the elongated outer shaft includes a plurality 
In regards to claim 21: the combination of features as claimed and in particular wherein the elongated outer shaft further includes a cable disposed along an outer peripheral surface thereof, the cable including a distal portion coupled to an outer peripheral surface of a distal portion of the elongated outer shaft, such that axial displacement of the cable along the outer peripheral surface of the elongated outer shaft transitions the cutting member between the neutral and articulated positions (emphasis added).  Jorgensen teaches that the outer shaft further includes an articulation cable (members 421, Figs. 7A-B, para [0115]) coupled to a distal portion of the elongated outer shaft, such that axial displacement of the cable causes articulation of the cutting member between the neutral position and the articulated position (state of bending, see para [0115]), however the cable (421) is disposed inside or on an inner surface of the outer shaft and there is no reason or motivation to move the cable to an outer peripheral surface of a distal portion of the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771